The Honorable Ed Wilkinson State Representative P.O. Box 610 Greenwood, AR 72936-0610
Dear Representative Wilkinson:
This is in response to your request for an opinion "regarding the legality of Westark College continuing to receive a millage after it becomes a part of the University of Arkansas system."
RESPONSE
A conclusive answer to this question would require reference to the specific facts and circumstances surrounding the process by which Westark becomes a part of the U. of A. system. While it is my understanding that such a process may currently be underway, any discussion of related issues at this point would be speculative and thus premature. It is my further understanding that legislation may be enacted in the current legislative session that impacts this situation, and hence your question likely requires consideration of legislation that has yet to be enacted.
I am unable to respond to your question under these circumstances. I will of course provide a response is as timely a manner as possible when all of the necessary information becomes available.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh